Mikoll, J.
Appeal from a judgment of the Family Court of Schenectady County (Reilly, Jr., J.), entered November 14, 1986, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 4, finding respondent in violation of a prior support order.
Respondent contends that Family Court improperly granted judgment against him. The record discloses that respondent was ordered on March 28, 1980 to pay $50 a week for the support of his two children through the support collection unit. The evidence disclosed that no payments were made as directed. Petitioner testified that she received $600 from respondent, paid to her personally. Respondent contended that he paid her in excess of all amounts due. The parties’ son was emancipated in December 1980 or January 1981 and the daughter in September or October 1983. The court found that during the term when the support order was viable respondent was employed and had the ability to meet the court order. The court found petitioner’s testimony more credible and determined the arrears to be $4,000, to be repaid at a rate of $35 a week.
There should be an affirmance. The decision of Family Court is supported by the record. Respondent contends that evidence presented on his behalf was more credible than that on behalf of petitioner. An appellate court is hesitant to intrude on a trial court’s decision on credibility issues. We decline to do so here. Family Court was in the best position to assess credibility.
Respondent contends that his right to a fair trial was compromised by the substitution of counsel due to the death of his original attorney. The record does not support such a supposition.
Judgment affirmed, with costs. Casey, J. P., Mikoll, Yesawich, Jr., Mercure and Harvey, JJ., concur.